                                                                                                                           HCEnN ©PEN COURT
                                                                                                                                U.S.D.C.-Atlanta


                                                                                                                             ^M 2 ^2021
                                    UNITED STATES DISTRICT COURT
                                                                                                                           Jame
                                                                   for the
                                                                                                                           By.t
                                                                                                                                        Deputy Clak
                                                     Northern District of Georgia

                 United States of America
                               V.

                                                                                Case No. 1:21 -MJ-584-LTW
                KEVIN DOUGLAS CREEK

                           Defendant


                                                        APPEARANCE BOND

                                                        Defendant's Agreement

I,                    KEVIN DOUGLAS CREEK                       (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X ) to appear for court proceedings;
             ( X ) if convicted, to surrender to serve a sentence that the court may impose; or
             ( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.


                                                               Type of Bond

( ) (1) This is a personal recognizance bond.

( " ) (2) Thisisanunsecuredbondof$ lOiOUU.fcO

( ) (3) This is a secured bond of $                                                   , secured by:


       ( ) (a) $                                    , in cash deposited with the court.


       ( ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it — such as a Hen, mortgage, or loan — and attach proof of

               ownership and value):




               If this bond is secured by real property, documents to protect the secured interest may be filed of record.


       ( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                  Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, mcluding
interest and costs.
                                                                                                                   Page 2 of 5




Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.


                                                          Declarations


Ownership of the Property. I, the defendant - and each surety - declare under penalty of perjury that:

        (1) all owners of the property securing this appearance bond are included on the bond;
        (2) the property is not subject to claims, except as described above; and
        (3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                 while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant - and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)



Date: 06/24/2021
                                                                                         Defendant's signature




              Swety/property owner —printed name                              Snrety/property cwner — signature and date




              Surety/property owner —printed name                              Swety/property owner — signature and date




              Svrety/property cwner —printed name                             Surety/property owner — signature and date




                                                                 CLERK OF COURT


Date: 06/24/2021                                                          ^ /^L^
                                                                                  Signature of Clerk or Deputy Clerk


Approved.

Date: 06/24/2021                                                            ^A^-^A
                                                                                          •Ju/ge's sigmtwe
                                                                                                         Page 3 of 5




                               ORDER SETTmG CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.


(2) The defendant must cooperate in the collection ofaDNA sample if it is authorized by 42 U.S.C. § 14135a.


(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.


(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
     the court may impose.


     The defendant must appear at:
                                                                              Place




     on
                                                            Date and Time


     If blank, defendant will be notified of next appearance.(5)

The defendant must sign an Appearance Bond.
                                                                                                                                          Page 4 of 5


                                                   ADDITIONAL CONDITIONS OF RELEASE
                                                              (Only those marked apply)
      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organisation)

              City and state _ Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure die defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer m the custodian's custody.


                                                                         Signed:
                                                                                                      Custodian                          Date

        (7) J%€e defendant must:
      ( }/) (a) submit to supervision by and report for supervision to the

                    telephone number _, no later than _.
      ( ) (b) continue or actively seek employment.
      ( ) J^) continue or start an education program.
      ( ^fj^suTrender any passport to: A/'JX t5"^ (>•
      ( *"T ^ wt obtain a passport or other international travel document.
      ( t^ (f) abide by the following restrictions on personal association, residence, or travel:


      ( ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including:


         ^
      ( i/) (h) get medical or psychiatric treatment:


      ( ) (i) return to custody each at _ o'clock after being released at_o'clock for employment, schooling,
                    or the following purposes:


      ( ) (D maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising ofBcer considers
                    necessary.
       ( t/) (k) not possess a fu-earm, destructive device, or other weapon.
      ( ) (1) not use alcohol ( ) at all ( ) excessively.
      ( ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                    medical practitioner.
       ( ) (n) submit to testmg for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                    frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                    substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                    substance screening or testing.

      ( ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                    supervising officer.
      ( ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                    ( ) (i) Curfew. You are restricted to your residence every day ( ) from _ to _, or ( ) as
                                directed by the pretrial services office or supervising officer; or
                    ( ) (ii) Home Detention. Youarerestrictedtoyourresidenceatalltimesexceptforemployment;education;religiousservices;medical,
                                substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                approved in advance by the pretrial services office or supervising officer; or
                    ( ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court.
      ( ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                    ( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                          supervising ofBcer.

      ( ^) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrests, questioning, or trgffic stops.
       ( ) (s) 4ta^\
                 4^*<-v -^^ p.t«



      (yf^) p,BP Qfi ^r^
                                                                                                                            Page 5 of 5


                                          ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killmg or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
      (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
           not more than $250,000 or imprisoned for not more than 10 years, or both;
      (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.


                                                  Acknowledgment of the Defendant

        I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                          Defendant's Signature


                                                                           Jo<z-t ( rep^
                                                                                              City and State




                                               Directions to the United States Marshal

      ) The defendant is ORDERED released after processing.
( \ ) The United States marshal is ORDERED to keep the defendan^ja-CGS^y until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions fefrelease^f still in custody, the defendantjgus.t be produced before
        the appropriate judge at the time and place specified.



Date:             6/24/2021
                                                                                        Tudicial Officer's Signature



                                                                                     ^
                     DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
